                                                                          FILED
                      IN THE UNITED STATES DISTRICT COURT                  DEC 17 2018
                          FOR THE DISTRICT OF MONTANA
                                                                           Clerk, U.S Courts
                                 BUTTE DIVISION                            District Of Montana
                                                                            Missoula Division


 UNITED STATES OF AMERICA,                              CR 18-22-BU-DLC

                    Plaintiff,                       PRELIMINARY ORDER
                                                       OF FORFEITURE
              vs.

 SHAWN ROBERT ARRANTS,

                    Defendant.


      Before the Court is the United States' Motion for Preliminary Order of

Forfeiture.    Defendant Shawn Robert Arrants appeared before the Court on

December 13, 2018, and entered a plea of guilty to count II of the indictment.         He

also admitted the forfeiture allegation.   Arrants' s plea provides a factual basis and

cause to issue an order of forfeiture, pursuant to 18 U.S.C. § 924(d).

      IT IS ORDERED:

      THAT Defendant Arrants' s interest in the following property is forfeited to

the United States in accordance with 18 U.S.C. § 924(d):

      • a Mossberg Western Field, model 173, .410 bore single-shot shotgun,

          with no serial number; and

      • a Remington, model 870, 12-gauge shotgun, bearing serial number

          829124V;


                                           1
       THAT the A TF, United States Marshal's Service, or a designated sub-

custodian, is directed to seize the property subject to forfeiture and further to make

a return as provided by law;

       THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, of the Court's preliminary order

and the United States' intent to dispose of the property in such manner as the

Attorney General or Secretary of the Department of Homeland Security may

direct, pursuant to 18 U.S.C. § 982(b)(l) and 21 U.S.C. § 853(n)(l), and to make

its return to this Court that such action has been completed; and

       THAT upon adjudication of all third-party interests, if any, the Court will

enter a final order of forfeiture.

       DATED this I-=}- ~ay of December, 2018.




                                                             '


                                     Dana L. Christensen, Chief District Judge
                                     United States District Court




                                             2
